PER CURIAM
Defendant appeals from a traffic conviction for having a defective brake light. ORS 816.330; ORS 816.320(1)(d).1 On de novo review, ORS 46.340(4), we hold that the state failed to prove by a preponderance of the evidence that at least one side of defendant’s brake light system was defective.
Reversed.

 ORS 816.100 provides:
“(1) Brake lights shall be placed on the rear of the vehicle. Where more than one brake light is required under ORS 816.320 and 816.330 at least one brake light shall be placed on each side of the rear.”
ORS 816.320(l)(d) provides:
“Brake lights. Motor vehicles other than motorcycles and mopeds shall be equipped with at least two brake lights.”
ORS 816.330 provides, in pertinent part:
“(1) A person commits the offense of operation without required lighting equipment if the person does any of the following:
<<* * * * *
“(b) Owns a vehicle or combination of vehicles and causes or knowingly permits the vehicle or combination of vehicles to be driven or moved on any highway when the vehicle or combination is not equipped with lighting equipment that is required for the vehicle under ORS 816.320.”